                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                    CIVIL ACTION NO. 3:18-CV-00106-RJC-DSC


                MALCOLM WIENER,                                )
                                                               )
                                  Plaintiff,                   )
                                                               )
                v.                                             )                   ORDER
                                                               )
                AXA EQUITABLE LIFE INSURANCE                   )
                COMPANY,                                       )
                                                               )
                                 Defendant.                    )



                       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

              Affidavit [for Kristen Alexandra O’Neill]” (document #113) filed September 3, 2020. For the

              reasons set forth therein, the Motion will be granted


                       The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Robert J. Conrad, Jr.


                       SO ORDERED.


Signed: September 3, 2020




                     Case 3:18-cv-00106-RJC-DSC Document 114 Filed 09/03/20 Page 1 of 1
